Appellees G. M. Hardin and his wife, Mattie Hardin, brought this suit in the district court of Angelina county, Tex., against appellants G. T. Blankenship, Farmers Royalty Holding Company, and Farmers Mutual Royalty Syndicate, Inc., to cancel a mineral deed executed by them on May 27, 1932, conveying to G. T. Blankenship an undivided one-eighth interest in the oil, gas, and other minerals in a 50-acre tract of land out of the Thomas Quevado survey in said county; and to cancel a mineral deed executed by them on said May 27, 1932, conveying to Farmers Royalty Holding Company an undivided three-eighths interest in the oil, gas, and other minerals in said 50 acres of land; to cancel deed executed by G. T. Blankenship on July 30, 1932, conveying to appellant Farmers Royalty Holding Company an undivided one-thirty second interest in the oil, gas, and other minerals in said 50 acres of land; and to cancel a mineral deed from G. T. Blankenship to appellant Farmers Mutual Royalty Syndicate, Inc., dated July 30, 1932, conveying an undivided three-thirty seconds interest in the oil, gas, and other minerals in said 50 acres of land.
The suit was tried to the court without a jury, and judgment rendered for appellees canceling each of the deeds complained of. The case is before us on appeal.
This is a companion case to cause No. 3088, styled G. T. Blankenship et al. v. T. A. Mott et ux., 104 S.W.2d 607, pending in this court. The allegations of plaintiffs herein are identical with the allegations of plaintiffs in said cause No. 3088, except as to dates, names of parties plaintiff, and the land in controversy. The facts very similar, in substance and effect the same, and the questions of law are the same. We have this day determined cause No. 3088 in favor of the appellees therein, and that determines the instant case. On that authority, and the authorities cited there, we affirm the judgment of the trial court herein.
Affirmed. *Page 613